EXHIBIT 10.1




PFIZER INC. NONFUNDED DEFERRED
COMPENSATION AND UNIT AWARD PLAN FOR
NON-EMPLOYEE DIRECTORS
(Effective June 23, 1994)
(Amended September 26, 1996)
(Further Amended Effective March 1, 2006)
(Further Amended Effective January 1, 2008)
(Further Amended Effective January 1, 2009)
(Further Amended Effective March 25, 2010)


1.           Deferral Election for Cash Compensation.  Each director who is not
an employee of Pfizer Inc. (the “Company”) or any of its subsidiaries may elect
on or before the last day of any calendar year to have payment of all or a
specified part of all fees payable to him or her for services as a director
during the following calendar year and thereafter deferred until he or she
Separates from Service (as defined in Paragraph 8) with the Company.  Any such
election shall be made by written notice directed to the Secretary of the
Company. A director’s election to defer fees shall continue until a director
Separates from Service unless he or she earlier terminates such election with
respect to future fees by timely written notice delivered to the Secretary of
the Company.  Any such notice shall become effective on the first day of the
calendar year immediately following written notice directed to the Secretary of
the Company.  Amounts credited to the account of a director prior to the
effective date of such notice shall not be affected thereby and shall be paid to
him or her in accordance with paragraph 5 (or paragraph 6 in the event of his or
her death) below.


2.           Investment of Deferred Cash Compensation.  All deferred cash fees
(“Deferred Cash Compensation”) shall be held in the general funds of the Company
and shall be credited to the director’s account, and, at the director’s
election, the account shall be credited either with a) interest at a rate equal
to the rate of return for an intermediate treasury index as selected by the Plan
Assets Committee, compounded monthly, or b) a number of units, calculated to the
nearest thousandth of a unit, produced by dividing the amount of fees deferred
by the closing market price of the Company’s common stock as reported on the
Consolidated Tape of the New York Stock Exchange on the last business day of the
fiscal quarter in which the fees are earned.  A director may elect to switch the
investment form of deferral of previously deferred Deferred Cash Compensation
effective on the first day of any calendar quarter by giving prior written
notice directed to the Secretary of the Company; provided, however, that a
switch into, or out of, the unit account shall be permitted only if the director
has not elected to switch out of, or into, the unit account within this Plan,
the Pfizer Company Stock Fund within the Pfizer Savings Plan or the unit account
within the Pfizer Inc. Nonfunded Deferred Compensation and Supplemental Savings
Plan during the prior six months.  The Awarded Units, as described in paragraph
3, shall not be affected by any such election.


3.           Awards of Units.


(A)           An award consisting of 5,500 units shall be made to each director
who is elected for the first time, and thereafter each year that he or she
continues


 
 

--------------------------------------------------------------------------------

 
 
as a director effective as of the date of the annual meeting of
shareholders.   All such units shall be referred to as the “Awarded Units.” In
the event of any change in the number or kind of outstanding shares of common
stock of the Company, including a stock split or splits, or a stock dividend, an
appropriate adjustment shall be made in the number of Awarded Units. The
director’s account shall be credited with the number of Units so awarded and
such Units shall remain credited until distribution as described in paragraph 5
below (or paragraph 6 in the case of the director’s death).
 
(B)           Notwithstanding anything in this Plan to the contrary, the
following provisions shall apply if any director notifies the Company that he or
she is subject to any policy or provision imposed by his or her employer that
limits or restricts the amount and/or type of compensation that may be received
by such director from the Company (any such policy or provision being referred
to as a “Limitation”):


(i)            
If the Limitation restricts the amount of compensation that may be received by
the director, the dollar value of the Awarded Units (based on the closing price
of the Company’s common stock on the date of the annual meeting of shareholders)
shall be reduced to comply with the Limitation; provided, however, that the
director may elect, before the first day of any calendar year, in a manner that
complies with section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and regulations thereunder (“Section 409A”), to comply with the
Limitation as to amount by reducing the cash compensation payable to such
director for such year rather than reducing the dollar value of the 5,500 units
to be credited to the director’s account.



(ii)            
If the Limitation prohibits the director from receiving any compensation in the
form of Awarded Units, the award specified in paragraph 3(A) (reduced as
provided in subparagraph (i) above to comply with the Limitation as to amount),
shall not be made.  Instead, the dollar value of such Awarded Units (based on
the closing price of the Company’s common stock on the date of the annual
meeting of shareholders) shall be credited to the director’s account.



(iii)           
Any dollar amounts credited to the director’s account in accordance with
subparagraph (ii) above shall be credited with interest at a rate equal to the
rate of return for an intermediate treasury index as selected by the Plan Assets
Committee, compounded monthly.



(iv)           
If, as permitted by the proviso to subparagraph (i) above, the director elects
to reduce his or her cash compensation, such reduced cash compensation will be
payable on a quarterly basis.



(v)            
A director subject to the Limitation described in subparagraph (ii) above may
not elect to switch the form of investment of any

 
 
2

--------------------------------------------------------------------------------

 
 
        
amounts deferred pursuant to subparagraph (ii) above, and no dividends shall be
declared with respect thereto, and any election under Section 4(C) is
inapplicable to any such amounts.

 
(vi)           
The dollar value, if any, in excess of the amounts that the director is
permitted to receive pursuant to the Limitation may be contributed to one or
more charities selected by the Corporate Governance Committee of the Company’s
Board of Directors, on the terms approved by such Committee, acting in its sole
discretion; provided, that such Committee may consider the director’s
recommendation as to the recipient or recipients of such contribution.

 
4.           Dividends.
 
(A)           Whenever a dividend is declared, the number of units in the
director’s account (both with respect to Deferred Cash Compensation invested in
the unit account and Awarded Units, and including any increase in units due to
deferred dividends pursuant to this Paragraph 4(A)) shall be increased by the
result of the following calculations: 1) the number of units in the director’s
account multiplied by any cash dividend declared by the Company on a share of
its common stock, divided by the closing market price of such common stock on
the related dividend record date; and/or 2) the number of units in the
director’s account multiplied by any stock dividend declared by the Company on a
share of its common stock. In the event of any change in the number or kind of
outstanding shares of common stock of the Company including a stock split or
splits, other than a stock dividend as provided above, an appropriate adjustment
shall be made in the number of units credited to the director’s account.
 
(B)           Solely as to the Awarded Units granted, earned and vested prior to
January 1, 2005 (within the meaning of Section 409A), a director may elect to
receive directly in cash without deferral the value of any cash dividend,
declared by the Company on a share of its common stock, in lieu of having his or
her account credited as specified above in Paragraph 4(A). Any such election
shall be made, and may also be terminated, by written notice directed to the
Secretary of the Company prior to the calendar year of the payment of the
dividend.
 
(C)           Solely as to the Awarded Units granted, earned or vested after
December 31, 2004 (within the meaning of Section 409A), a director may elect to
receive directly in cash without deferral the value of any cash dividend,
declared by the Company on a share of its common stock, in lieu of having his or
her account credited as specified above in Paragraph 4(A), if such election is
made within 30 days of the director’s first becoming eligible to participate in
this Plan or another account balance plan required to be aggregated with this
Plan under Section 409A, provided that such election shall apply only with
respect to dividends declared subsequent to the date of receipt of the election
by the Company.  Otherwise such dividends on any such Awarded Units will be
deferred to the director’s unit account as described above in Paragraph
4(A). Such election is permanent and may not be changed thereafter.  For
individuals who were, are, or will be eligible directors at any time between
December 31, 2004 and


 
3

--------------------------------------------------------------------------------

 
 
December 31, 2008, and with respect to the cash dividends received on Awarded
Units granted, earned or vested after December 31, 2004 (within the meaning of
Section 409A) and granted, earned, and vested prior to December 31, 2008, such
directors shall make their elections as to the receipt of such cash dividends
prior to the year of payment of the applicable dividend and such elections shall
not apply to the dividends payable on any Awarded Units previously granted in a
year prior to such election.  The last such election shall apply to all future
cash dividends made subsequent to December 31, 2008 with respect to Awarded
Units granted, earned or vested after December 31, 2004 (within the meaning of
Section 409A).  Such election is permanent and may not be changed thereafter.
 
5.           Distributions.


(A)           Deferred Cash Compensation and Awarded Units deferred prior to
January 1, 2005.   With respect to Deferred Cash Compensation and Awarded Units
granted, earned and vested prior to January 1, 2005 (within the meaning of
Section 409A), and including related earnings thereon, at least one year before
he or she ceases to be a director of the Company, a director may elect, or may
modify an election that he or she had previously made, to receive payment
(payable in either cash or shares of common stock at the election of the
director) of his or her combined Deferred Cash Compensation and Awarded Units
accounts in a lump sum or in annual installments from two to fifteen, and he or
she may elect to have such lump sum payment or first annual installment made
either (1) on the last business day of the month following termination, or (2)
in January of the year following his or her termination as a director.  In the
absence of an election, such payment will begin with the first month of the year
following the director’s termination and will be made in five annual
installments.


(B)           Deferred Cash Compensation and Awarded Units deferred after
December 31, 2004.  With respect to Deferred Cash Compensation and Awarded Units
granted, earned or vested after December 31, 2004 (within the meaning of Section
409A), and including related earnings thereon, within 30 days of first becoming
eligible to participate in this Plan or another account balance plan required to
be aggregated with this Plan under Section 409A, a director must elect the
timing and form of his or her distribution (payable in either cash or shares of
common stock at the election of the director) of his or her deferred
compensation account (containing both Deferred Cash Compensation and Awarded
Units and related earnings thereon); except that for individuals who were, are,
or will be eligible directors prior to or as of December 31, 2008, such
directors shall make their elections as to the form and timing of distribution
on or before December 31, 2008 in accordance with the transition rule contained
in IRS Notice 2007-86.  Such elections are permanent and may not be changed
thereafter. The director must elect as to:
 
(i)            
Timing:

 
i.       
to receive the lump sum distribution or first annual installment on the last
business day of the month following his or her Separation from Service; or

 
 
4

--------------------------------------------------------------------------------

 
 
ii.      
to receive the lump sum distribution or first annual installment in the first
month of the year following the director’s Separation from Service; and

 
(ii)           
Form:

 
i.       
to receive the distribution in a lump sum; or

ii.      
to receive the distribution in installments from two to fifteen.

 
(iii)           
In the absence of an election, such payments will begin with the first month of
the year following the director’s Separation from Service and will be made in
five annual installments.

 
(C)           (i)           With respect to all units in the director’s account
(containing both Deferred Cash Compensation and Awarded Units and related
earnings thereon), the amount payable to the director in each instance shall be
determined by multiplying the number of units by the closing market price of the
Company’s common stock on the day prior to the date for payment or the last
business day prior to that date, if the day prior to the date for payment is not
a business day.


(ii)           Where the director receives the balance of his or her account in
annual installments, each installment shall be a fraction of the value of the
balance of the deferred compensation credited to the director’s account either
by way of interest or units calculated under Paragraph 2 hereof, as the case may
be, on the date of such payment, the numerator of which is one (1) and the
denominator of which is the total number of installments remaining to be paid at
that time.


(D)           Notwithstanding the foregoing, with respect to Deferred Cash
Compensation and Awarded Units granted, earned or vested after December 31, 2004
(within the meaning of Section 409A), and including related earnings thereon,
distributions may not be made to a Key Employee (as defined in Paragraph 8) upon
a Separation from Service before the date which is six months after the date of
the Key Employee’s Separation from Service (or, if earlier, the date of death of
the Key Employee).  Any payments that would otherwise be made during this period
of delay shall be accumulated and paid on the first day of the seventh month
following the director’s Separation from Service (or, if earlier, the first day
of the month after the director’s death).


(E)           Notwithstanding the foregoing, with respect to Deferred Cash
Compensation and Awarded Units granted, earned or vested after December 31, 2004
(within the meaning of Section 409A), and granted, earned and vested as of
December 31, 2008, including related earnings thereon (the “2009 Distribution
Amounts”), such 2009 Distribution Amounts shall be paid in a lump sum to the
director on July 1, 2009, provided the director files an election to do so with
the Company by December 31, 2008.  Such elections are permanent and may not be
changed after December 31, 2008, and will have no subsequent effect after July
1, 2009.


 
5

--------------------------------------------------------------------------------

 
 
6.           Death.
 
(A)           A director may designate one or more beneficiaries (which may be
an entity other than a natural person) to receive any payments to be made upon
the director’s death.  At any time, and from time to time, the identity of such
beneficiary designation may be changed or canceled by the director without the
consent of any beneficiary.  Any such beneficiary designation, change or
cancellation must be by written notice filed with the Secretary of the Company
and shall not be effective until received by the Secretary.  If a director
designates more than one beneficiary, any payments to such beneficiaries shall
be made in equal shares unless the director has designated otherwise.  If no
beneficiary has been named by the director, or the designated beneficiaries have
predeceased him or her, the director’s beneficiary shall be the executor or
administrator of the director’s estate.
 
(B)           With respect to Deferred Cash Compensation and Awarded Units
granted, earned and vested prior to January 1, 2005 (within the meaning of
Section 409A), and including related earnings thereon, if a director should die
before full payment of all amounts credited to his or her account, such amounts
shall be paid to his or her designated beneficiary or beneficiaries or to his or
her estate in a single sum payment to be made as soon as practicable after his
or her death.
 
(C)           With respect to Deferred Cash Compensation and Awarded Units
granted, earned or vested after December 31, 2004 (within the meaning of Section
409A), and including related earnings thereon, within 30 days of first becoming
eligible to participate in this Plan or another account balance plan required to
be aggregated with this Plan under Section 409A, a director may elect for his or
her designated beneficiary or beneficiaries to receive the account in a lump sum
payment or installments from two to fifteen, provided the elections (including
the election hereunder) are made in accordance with paragraph 5(B).  For
individuals who were, are, or will be eligible directors prior to or as of
December 31, 2008, such directors shall make their election as to the form of
distribution for their beneficiary or beneficiaries on or before December 31,
2008 in accordance with the transition rule contained in IRS Notice 2007-86.
Such elections are permanent and may not be changed thereafter.


7.           The right of a director to any Deferred Cash Compensation or
Awarded Units credited to his or her account and including related earnings
thereon shall not be subject to assignment by him or her.  If a director does
assign his or her right to any Deferred Cash Compensation or Awarded Units
credited to his or her account, the Company may disregard such assignment and
discharge its obligation hereunder by making payment as though no such
assignment had been made.


8.           For purposes of this Plan:


(A)           “Key Employee” means an individual who is treated as a “specified
employee” as of his Separation from Service under Code section 409A(a)(2)(B)(i),
i.e., a key employee (as defined in Code section 416(i) without regard to
paragraph (5) thereof) of the Company or its affiliates if the Company’s
 
 
6

--------------------------------------------------------------------------------

 
 
stock is publicly traded on an established securities market or otherwise.  Key
Employees shall be determined in accordance with Code section 409A using a
January 1 identification date.  A listing of Key Employees as of an
identification date shall be effective for the 12-month period following the
identification date; and
 
(B)           “Separation from Service” or “Separate(s) from Service” means a
“separation from service” within the meaning of Section 409A.
 

 
7